IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA

                                     FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


CHARLESTON KAREEM LARRY,

             Appellant,

 v.                                                     Case No. 5D15-3247

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed February 24, 2017

Appeal from the Circuit Court
for Orange County,
Renee A. Roche, Judge.

James S. Purdy, Public Defender, and
Robert Jackson Pearce III, Assistant Public
Defender, Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Robin A. Compton,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

      Appellant raises two points on appeal, only one of which merits discussion.

Immediately prior to sentencing, the trial court speculated about Appellant’s past behavior

for which there was no record basis. Moreover, the subject matter of the past behavior
was not relevant to the sentence. Under these circumstances, the sentence must be

reversed and remanded for re-sentencing before a different judge.

      AFFIRMED IN PART; REVERSED IN PART AND REMANDED.



ORFINGER and TORPY, JJ., and JACOBUS, B.W., Senior Judge, concur.




                                          2